 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   QUINCY MACK,                                      No. 2:18-cv-0636 MCE CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   K. BERTHOLF,
15                      Defendant.
16

17          Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

18   rights under 42 U.S.C. §1983. Defendant Bertholf is a Correctional Officer at the California

19   Health Care Facility in Stockton. On May 30, 2019, plaintiff filed a motion asking that the court

20   order defendant to respond to certain discovery requests. In response to the motion, counsel for

21   defendant indicates that defendant’s responses were served on plaintiff on May 23, 2019.

22   Counsel for defendant also asserts she spoke with plaintiff on May 30, 2019 and plaintiff

23   acknowledged his motion to compel is moot. Plaintiff did not file a reply to defendant’s

24   opposition. For all these reasons, the motion to compel will be denied.

25          On October 10, 2019, plaintiff filed a motion asking that the court order officials at

26   plaintiff’s prison to provide plaintiff with access to certain personal property items, including

27   documents relating to this case, to which access has been denied. However, plaintiff’s motion is

28   not signed as is required under Rule 11 of the Federal Rules of Civil Procedure. Therefore,
                                                       1
 1   plaintiff’s motion will be denied without prejudice to refiling a signed motion. If plaintiff refiles

 2   his motion, plaintiff is informed that, as to any items sought, plaintiff must show why he

 3   presently requires access to the items to pursue remaining claims.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. Plaintiff’s May 30, 2019 motion to compel (ECF No. 40) is denied.

 6          2. Plaintiff’s October 10, 2019 motion (ECF No. 45) is denied without prejudice.

 7   Dated: October 22, 2019
                                                       _____________________________________
 8
                                                       CAROLYN K. DELANEY
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12   1
     mack0636.mtc
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
